Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	The amendment filed on 4/14/2022 has been entered. Claims 1, 4-6, 9-11, 14-16 and 19-20 have been amended. Claims 1-20 are currently pending and have been considered below. 
Response to Arguments
Applicant’s amendments to drawings, specification and claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 12/16/2021.  
Applicant’s amendments to claims 6, 9, 10, 16, 19 and 20 have overcome 112(b) rejection previously set forth in the Non-Final Office Action mailed 12/16/2021. 
Applicant’s arguments filed 4/14/2022, with respect to the rejection of claims 1, 3, 11 and 13 under 35 U.S.C. 102 have been fully considered and persuasive. Therefore, the rejection under 35 U.S.C. 102 is withdrawn.
Applicant's amendments filed 4/14/2022, with respect to the rejection of claims 2, 4-10, 12 and 14-20 under 35 U.S.C. 103 have been fully considered but are moot in view of the new grounds of rejection, which were necessitated by Applicant’s amendment.



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beylotte (US PGPUB US 2014/0262514 A1, hereinafter referred to as “Beylotte”) in view of Moore (US PGPUB US 2007/0030007 A1, hereinafter referred to as “Moore”).


Regarding Claim 1, Beylotte teaches a method of estimating torque (Para 0008, “a method for determining torque on a downhole component …”), comprising: 
disposing at least one measurement assembly (Fig. 1, sensing instruments 112) at a downhole component, the at least one measurement assembly including a first set of directional sensors disposed at a first axial location (Para 0011) along the downhole component, and a second set of directional sensors disposed at a second axial location (Para 0011) along the downhole component; (Paragraphs 0008-0010 and 0027; Paragraph 0011, “calculating torque may include determining an angle of twist between two points (i.e., first and second axial locations). The angle of twist may be determined by integrating the rotational velocity at two points a given distance apart. The angle of twist may be used with the distance between the two points, and with the physical properties of the downhole component, to calculate instantaneous torque on the downhole component”; Paragraph 0026 “the sensing instruments 112 may include sensors for measuring information about the drill string 106 or a component coupled thereto. … each sensor of the sensing instruments 112 may measure a rotational position relative to another sensing instrument 112 (i.e., sensor’s orientation). Such position may then be used to determine an angle of twist between two sensing instruments 112 as discussed in more detail herein”) collecting directional measurement data from the first set of directional sensors and the second set of directional sensors (Para 0008-0009) when the downhole component is deployed downhole (Fig. 1, wellbore 102; Para 0025, “a drill string 106 may be located within the wellbore 102”) and during rotation of the downhole component (Paragraphs 0008-0009, “a method for determining torque on a downhole component within a wellbore may include obtaining rotational velocity measurements (i.e., directional measurement data) of one or more downhole components within a wellbore. Two or more rotational velocities may be obtained at different locations. From the rotational velocities, the torque on a downhole component may be approximated, derived, or calculated”; Paragraph 0026, “the sensing instruments 112 may include one or more positional sensors. For instance, each sensor of the sensing instruments 112 may measure a rotational position (i.e., directional measurement data) relative to another sensing instrument 112. Such position may then be used to determine an angle of twist between two sensing instruments 112 as discussed in more detail herein”), and estimating, by a processing device (Figs. 1 and 6, a controller118, 518), an amount of torque on the downhole component based on the directional measurement data, (Paragraphs 0030-0031; Paragraphs 0007, “systems and methods of the present disclosure may relate to calculating properties of a downhole component within a wellbore. In one example embodiment, properties that are calculated may include an angle of twist of a downhole component, a torque on the downhole component, or mechanical power transmitted through the downhole component”; Paragraph 008, “a method for determining torque on a downhole component within a wellbore may include obtaining rotational velocity measurements of one or more downhole components within a wellbore. Two or more rotational velocities may be obtained at different locations. From the rotational velocities, the torque on a downhole component may be approximated, derived, or calculated”). 
Beylotte fails to explicitly disclose that calculating a static toolface angle at each of the first axial location and the second axial location based on first directional measurements taken when the downhole component is rotationally fixed, and 
calculating a rotating toolface angle at each of the first axial location and the second axial location based on second directional measurements taken when the downhole component is rotating.  
However, Moor teaches calculating a static toolface angle at each of the first axial location and the second axial location based on first directional measurements taken (Abstract; Para 0001; Para 0008, “…measure tool face angles on a rotating drill collar”; Para 0010, “calculate tool face angles in substantially real time from the cross axial components …”) , and calculating a rotating toolface angle at each of the first axial location and the second axial location (Para 0008) based on second directional measurements taken when the downhole component is rotating (Para 0001; Para 0008, “…measure tool face angles on a rotating drill collar”; Para 0010, “calculate tool face angles in substantially real time from the cross axial components …”; Para 0037 and 0047). 
Beylotte and Moore are both considered to be analogous to the claimed invention because it is in the same field of measuring a torque in a downhole and downhole operations and tools using directional sensors (e.g., a magnetometer and an accelerometer). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beylotte to incorporate the teachings of Moore and provide operations for calculating tool face angles (i.e., static and rotating toolface angles) at a time when the downhole component is rotating, because the static and rotating tool face angles are continuously measured (acquired) in real time, as taught by Moore.
However, Beylotte in view of Moor does not expressly teach when the downhole component is rotationally fixed related to calculating a toolface angle. It is noted that measuring (i.e., calculating) a toolface angle when the downhole component is stopped or not rotating (i.e., rotationally fixed) is common knowledge or well known in the art at the effective filing date, as WO 2018063543 teaches measuring a toolface angle when an apparatus in a borehole is not rotating (see at least at Para 0016, “To at least periodically obtain the toolface offset readings of the apparatus in the borehole when not rotating, a determination can be made that the apparatus is not rotating. A magnetic toolface (e.g., using Χ-Υ magnetometer readings) and a highside toolface (e.g., using accelerometer readings) are obtained of the apparatus when not rotating, and the toolface offset is calculated from the determined magnetic toolface and highside tool face. This calculated toolface offset can be adjusted by at least one dynamic parameter based on information of inclination and azimuth of the apparatus”).  Therefore, “when the downhole component is rotationally fixed” related to calculating a toolface angle is obvious from the combination of Moor’s teaching (i.e., continuously measuring the static and rotating tool face angles in real time during rotating) with WO 2018063543, which is modified Beylotte to incorporate the teachings of Moore. Doing so would aid in collecting the directional measurement data and calculating the static toolface angle and the rotating toolface angle, thereby improving efficiency of estimating a torque on the downhole component.  

Regarding Claim 2, Beylotte teaches positional sensors in Paragraph 0026 (“the sensing instruments 112 may include one or more positional sensors”).  
Beylotte fails to explicitly teach wherein the first set of directional sensors and the second set of directional sensors each include at least one of a magnetometer and an accelerometer.  However, Moore teaches wherein the first set of directional sensors and the second set of directional sensors each include at least one of a magnetometer and an accelerometer (Fig. 1; Paragraph 0026, “Measurement tool 100 includes at least one magnetic field sensor 120. Measurement tool 100 may also further include one or more accelerometers gyroscopes”; Paragraph 0034, “Magnetic field sensor 120 may include substantially any sensor suitable for obtaining tool face angles on a rotating drill collar, such as magnetometers or magneto-resistive sensors (either giant magneto-resistive (GMR) sensors or anisotropic magneto resistive (AMR) sensors may be used)”.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beylotte to incorporate the teachings of Moore and provide operations for estimating a torque by using the data measured from the directional sensors of a magnetometer and an accelerometer, as taught by Moore at least at para. 0034. 

Regarding Claim 3, Beylotte teaches wherein estimating the amount of torque includes calculating an angle of torsion based on a calculated angle between an orientation of the first set of directional sensors and an orientation of the second set of directional sensors (Para 0011, “calculating torque may include determining an angle of twist between two points. The angle of twist may be determined by integrating the rotational velocity at two points a given distance apart. The angle of twist may be used with the distance between the two points, and with the physical properties of the downhole component, to calculate instantaneous torque on the downhole component”; Para 0026, “the sensing instruments 112 may include sensors for measuring information about the drill string 106 or a component coupled thereto. … each sensor of the sensing instruments 112 may measure a rotational position relative to another sensing instrument 112 (i.e., sensor’s orientation). Such position may then be used to determine an angle of twist between two sensing instruments 112 as discussed in more detail herein”; Para 0027, 0046 and 0048; Figs. 4 and 5). 

Regarding Claim 4, Beylotte teaches calculating the calculated static toolface angle includes
measuring a first (para. 0010) and a second(para. 0010) when the downhole component is rotationally fixed, and
calculating  (Para 0010, “The measurements may include rotational velocities at first and second locations of the downhole tool. … The torque may be calculated using a distance between the first and second locations, the difference between the integrals, and physical properties of the downhole tool”. That is, Beylotte teaches measuring rotational velocities (i.e., corresponding to a first location’s toolface angle and a second location’s toolface angel) at first and second locations (i.e., corresponding to the first and second sets of directional sensors) of the downhole tool and calculating the torque based on the difference between physical properties (i.e., the difference between the first toolface angle and the second toolface angle) of the downhole tool).
Beylotte fails to explicitly disclose that the measurements are of a first and second static toolface angles, and the calculation are of a static tool face offset angle.  However, Moore teaches 
measuring a first static toolface angle of the first set of directional sensors (para. 0024) and a second static toolface angle of the second set of directional sensors (para. 0024) when the downhole component is rotationally fixed (Para 0037 and 0047), and 
calculating a static toolface offset angle based on a difference between the first static toolface angle and the second static toolface angle (Abstract; Paragraph 0001; Paragraph 0008, “…measure tool face angles on a rotating drill collar”; Paragraph 0024, “The tool face angle, therefore, is defined as the angular separation from a reference point (i.e., a static tool face offset angle) to the radial direction of the tool face. The assumption here is that data gathered by the measuring sensor will be indicative of properties of the formation along a line or path that extends radially outward from the tool face into the formation”). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beylotte to incorporate the teachings of Moore and provide operations for measuring each static tool face angle of each set of directional sensors and calculating a static tool face offset angle. Because the static tool face offset angle is indicative of a reference point where the reference point is used to calculate the tool face angles by measuring the distance (i.e., angular separation) of how much separate the current tool face angle (i.e., rotating tool face offset angle) from a reference point based on the data gathered by the measuring sensor, as taught by Moore at least at para. 0001, 0008, 0024, 0037 and 0047.  

Regarding Claim 5, Beylotte teaches calculating the calculated rotating toolface angle includes
measuring a first  (para. 0010), and 
calculating (Para 0010, “The measurements may include rotational velocities at first and second locations of the downhole tool. … The torque may be calculated using a distance between the first and second locations, the difference between the integrals, and physical properties of the downhole tool”. That is, Beylotte teaches measuring rotational velocities (i.e., a first location’s toolface angle and a second location’s toolface angel) at first and second locations (i.e., corresponding to the first and second sets of directional sensors) of the downhole tool and calculating the torque based on the difference between physical properties (i.e., the difference between the first toolface angle and the second toolface angle) of the downhole tool).
Beylotte fails to explicitly disclose that the measurements are of a first and second rotating toolface angles, and the calculation are of a rotating tool face offset angle.   However, Moore teaches 
measuring a first rotating toolface angle and a second rotating toolface angle (para. 0008 and 0024) when the downhole component is rotating (para. 0008), and 
calculating a rotating tool face offset angle based on a difference between the first rotating toolface angle and the second rotating toolface angle (Abstract; Paragraph 0001; Paragraph 0008, “this invention relates to a measurement tool for making substantially real time tool face angle measurements on a rotating drill collar”; Paragraph 0024, “The tool face angle, therefore, is defined as the angular separation from a reference point (i.e., a rotating tool face offset angle) to the radial direction of the tool face. The assumption here is that data gathered by the measuring sensor will be indicative of properties of the formation along a line or path that extends radially outward from the tool face into the formation”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beylotte to incorporate the teachings of Moore and provide operations for measuring a real time tool face angle (i.e., a rotating tool face angle) during the rotating of downhole component, thusly estimating the amount of torque, as taught by Moore at least Paragraphs 0001, 0008 and 0024.   

Regarding Claim 6, Beylotte fails to explicitly teach wherein the angle of torsion is calculated based on the static toolface offset angle and the rotating toolface offset angle. However, Moore teaches wherein the angle of torsion is calculated based on the static toolface offset angle (i.e., the angular separation from a reference point (i.e., a static tool face offset angle) to the radial direction of the tool face) and the rotating toolface offset angle (i.e., real time tool face angle measured during rotating a drill collar) (Paragraphs 0001, 0008 and 0024). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beylotte to incorporate the teachings of Moore and provide operations for calculating the angle of torsion using the static toolface offset angle and the rotating toolface offset angle, as taught by Moore at least Paragraphs 0001, 0008 and 0024.   

Regarding Claim 7, Beylotte fails to explicitly teach wherein the first set of directional sensors and the second set of directional sensors each include a magnetometer, and the static toolface offset angle is a static magnetic toolface angle and the rotating toolface offset angle is a rotating magnetic toolface angle. However, Moore teaches wherein the first set of directional sensors and the second set of directional sensors each include a magnetometer, and the static toolface offset angle is a static magnetic toolface angle and the rotating toolface offset angle is a rotating magnetic toolface angle (Para 0034, “Magnetic field sensor 120 may include substantially any sensor suitable for obtaining tool face angles on a rotating drill collar, such as magnetometers”; Para 0008, “ … measure tool face angles on a rotating drill collar. Exemplary embodiments of this invention include a measurement tool having a tri-axial arrangement of magnetoresistive magnetic field sensors deployed therein. The magnetoresistive sensors are configured to make substantially real time magnetic field measurements (e.g., at 10 millisecond intervals). Embodiments of the tool further include a programmed processor configured to calculate tool face angles from the magnetic field measurements”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beylotte to incorporate the teachings of Moore and provide operations for collecting directional measurement data using a magnetometer and calculating tool face angles from the magnetic field measurements, as taught by Moore at least Para 0008 and 0034.   

Regarding Claim 8, Beylotte fails to explicitly teach wherein the first set of directional sensors and the second set of directional sensors each include an accelerometer, and 
the static toolface offset angle is a static gravity toolface angle and 
the rotating toolface offset angle is a rotating gravity toolface angle.
However, Moore teaches wherein the first set of directional sensors and the second set of directional sensors each include an accelerometer, and 
the static toolface offset angle is a static gravity toolface angle and 
the rotating toolface offset angle is a rotating gravity toolface angle (Para 0034, “Magnetic field sensor 120 may include substantially any sensor suitable for obtaining tool face angles on a rotating drill collar, such as magnetometers  …“; Para 0035, “ With continued reference to FIG. 2, exemplary embodiments of measurement tool 100 may also include a tri-axial arrangement Gx, Gy, and Gz of gravity sensors 130 deployed therein”; Para 0045).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beylotte to incorporate the teachings of Moore and provide operations for collecting directional measurement data using a accelerometer and calculating tool face angles from the gravity sensors measurements, as taught by Moore at least Para 0034, 0035 and 0045.   

Regarding Claim 9, Beylotte fails to explicitly teach wherein at least one of the static toolface offset angle and the rotating toolface offset angle are calculated based on a torsional model of the downhole component, the torsional model based on properties of the downhole component including geometric properties, moment of inertia and shear modulus.  However, Moore teaches wherein at least one of the static toolface offset angle (i.e., magnetic field measurements) and the rotating toolface offset angle (i.e., gravitational field measurements) are calculated based on a torsional model of the downhole component, the torsional model based on properties of the downhole component including geometric properties, moment of inertia and shear modulus (Para 0045, “gravitational and magnetic field measurements may be processed to determine tool face angles using substantially any known mathematical techniques. …”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beylotte to incorporate the teachings of Moore and provide operations for calculating (i.e., processing) the static toolface angle (i.e., magnetic field measurements) and/or the rotating toolface angle (i.e., gravitational field measurements) using a known mathematical techniques such as the torsional model, as taught by Moore at least Para 0045.   

Regarding Claim 10, Beylotte fails to explicitly teach wherein at least one of the static toolface offset angle and the rotating toolface offset angle are calculated based on a state estimation algorithm.
However, Moore teaches wherein at least one of the static toolface offset angle and the rotating toolface offset angle are calculated based on a state estimation algorithm (i.e., one of mathematical techniques) (Paragraph 0045, “gravitational and magnetic field measurements may be processed to determine tool face angles using substantially any known mathematical techniques.  …”). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beylotte to incorporate the teachings of Moore and provide operations for calculating (i.e., processing) the static toolface offset angle (i.e., magnetic field measurements) and/or the rotating toolface offset angle (i.e., gravitational field measurements) using a known mathematical techniques such as a state estimation algorithm, as taught by Moore at least Para 0045.   

Regarding Claim 11, it is a system type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. The additional limitations or elements of a system for estimating torque (Fig. 1, drilling system), a measurement assembly (Fig. 1, the sensing instruments 112) and a processing device (Figs. 1 and 6, a controller 118, 518) are taught by Beylotte (see at least paragraphs 0026, 0030-0031). 
Regarding Claim 12, it is dependent on claim 11 and a system type claim having similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale as of claim 2 above. 
Regarding Claim 13, it is dependent on claim 11 and a system type claim having similar limitations as of claim 3 above. Therefore, it is rejected under the same rationale as of claim 3 above.
Regarding Claim 14, it is dependent on claim 13 and a system type claim having similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale as of claim 4 above.
	Regarding Claim 15, it is dependent on claim 14 and a system type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale as of claim 5 above.
Regarding Claim 16, it is dependent on claim 15 and a system type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale as of claim 6 above.
Regarding Claim 17, it is dependent on claim 16 and a system type claim having similar limitations as of claim 7 above. Therefore, it is rejected under the same rationale as of claim 7 above.
	Regarding Claim 18, it is dependent on claim 16 and a system type claim having similar limitations as of claim 8 above. Therefore, it is rejected under the same rationale as of claim 8 above.
Regarding Claim 19, it is dependent on claim 16 and a system type claim having similar limitations as of claim 9 above. Therefore, it is rejected under the same rationale as of claim 9 above.
Regarding Claim 20, it is dependent on claim 16 and a system type claim having similar limitations as of claim 10 above. Therefore, it is rejected under the same rationale as of claim 10 above.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Samuel (US PGPUB US 2016/0281490 A1) teaches estimating a drill string stretch and twist to thereby determine torque and perform corrections to the tool face setting. 
WO 2018063543 teaches obtaining a toolface angle and calculating a toolface offset when an apparatus in a borehole is not rotating.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BYUNG RO LEE/Examiner, Art Unit 2866 


/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858